DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-6, 8, 10-12, 14 and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, the prior art of record does not teach nor suggest in the claimed combination a composite, comprising: a metal component having a substantially cylindrical shape or a substantially annular shape; and a ring-shaped bonded magnet disposed on an outer periphery of the metal component, the ring-shaped bonded magnet comprising a thermoplastic resin, magnetic particles, and rubber particles, wherein an average particle size of the rubber particles is more than 0.7 m and less than 1 mm, and wherein an average particle size of the magnetic particles is 10 m or less.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 2, the prior art of record does not teach nor suggest in the claimed combination a composite, comprising: a metal component having a substantially cylindrical shape or a substantially annular shape; and a ring-shaped bonded magnet disposed on an outer periphery of the metal component, the ring-shaped bonded magnet comprising a thermoplastic resin, magnetic particles, and rubber particles, wherein at least some of the rubber particles are rubber magnet particles containing magnetic particles, wherein an average particle size of the rubber particles is more than 0.7 m and less than 1 mm.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 5, the prior art of record does not teach nor suggest in the claimed combination a method of manufacturing a composite comprising: a metal component having a substantially cylindrical shape or a substantially annular shape; and a ring- shaped bonded magnet disposed on an outer periphery of the metal component, wherein the ring- shaped bonded magnet comprising a thermoplastic resin, magnetic particles, and rubber particles, the method comprising: kneading a thermoplastic resin with magnetic particles to obtain a compound; and integrally molding the compound and rubber particles with a metal component having a substantially cylindrical shape or a substantially annular shape, wherein an average particle size of the magnetic particles is 10 m or less.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 12/14/2020, with respect to amended claims 1-3, 5-6, 8, 10-12, 14 and 17-18 have been fully considered and are persuasive.  The previous rejection(s) of claims 1-3, 5-6, 8, 10-12, 14 and 17-18 have has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837